849 F.2d 1472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlie CLARK, Plaintiff-Appellant,v.Billy COMPTON, Warden;  Dr. Reed, Defendants-Appellees
No. 88-5059.
United States Court of Appeals, Sixth Circuit.
June 23, 1988.

Before MILBURN, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff alleged defendants violated his eighth amendment rights when they negligently failed to provide him with adequate medical care.  The district court sua sponte dismissed the complaint under 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we affirm the district court's judgment for reasons stated in its memorandum opinion filed December 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.